The opinion of the court.was delivered by
Bennett, J.
The only question in this case is one of jurisdiction. The statute, Comp. Stat. 220, § 14, gives to each county-court within the several counties original and exclusive jurisdiction of all original civil actions, except such as axe made cognizable by a justice of the peace; and the statute gives justices of the peace jurisdiction of all actions of a civil nature (with certain exceptions,) where the debt or other matter in demand does not exceed one hundred dollars, and the statute expressly declares that in actions on book, the debtor side of the plaintiff’s account shall be considered the matter in demand.
*286Li the present case the debtor side of the plaintiff’s account was more than one hundred dollars. A justice had no jurisdiction, and as a consequence, the county court had original as well as exclusive jurisdiction. This jurisdiction is not affected by the sum that shall be ultimately found due the plaintiff; and even though nothing shall be found due, still the original jurisdiction of the county court is not affected.
Judgment affirmed.